
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 4
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Shelby (for himself,
			 Mr. Roberts, Mr. Boozman, and Mr. Udall
			 of Colorado) introduced the following joint resolution; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		JOINT RESOLUTION
		 Proposing an amendment to the Constitution of the United
		  States which requires (except during time of war and subject to suspension by
		  Congress) that the total amount of money expended by the United States during
		  any fiscal year not exceed the amount of certain revenue received by the United
		  States during such fiscal year and not exceed 20 percent of the gross national
		  product of the United States during the previous calendar
		  year.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.The total amount of money
				expended by the United States in any fiscal year shall not exceed the total
				amount of revenue received by the United States during such fiscal year, except
				revenue received from the issuance of bonds, notes, or other obligations of the
				United States.
					2.The total amount of money
				expended by the United States in any fiscal year shall not exceed the amount
				equal to 20 percent of the gross national product of the United States during
				the last calendar year ending before the beginning of such fiscal year.
					3.Sections 1 and 2 of this
				Article shall not apply during any fiscal year during any part of which the
				United States is at war as declared by Congress under section 8 of Article I of
				the Constitution.
					4.Sections 1 and 2 of this
				Article may be suspended by a concurrent resolution approved by a three-fifths
				vote of the Members of each House of Congress. Any suspension of sections 1 and
				2 of this Article under this section shall be effective only during the fiscal
				year during which such suspension is approved.
					5.This Article shall take effect
				on the first day of the first fiscal year beginning after the date of the
				adoption of this Article.
					6.Congress shall have power to
				enforce this Article by appropriate
				legislation.
					.
		
